Citation Nr: 0627000	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-36 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to automobile or adaptive equipment under 38 
U.S.C. § 3902 based on entitlement to compensation under 38 
U.S.C. § 1151.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 2004 rating decision of the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's T4 paraplegia causes the loss of use of his 
feet.


CONCLUSION OF LAW

The eligibility criteria for entitlement to automobile or 
adaptive equipment have been met.  38 U.S.C.A. §§ 1151, 3901, 
3902 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.808, 4.63 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a disability that includes one of the following: loss or 
permanent loss of use of one or both feet; or loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes to the required specified 
degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

In March 1995, the RO granted compensation under 38 U.S.C.A. 
§ 1151 for T4 paraplegia with loss of bowel and bladder 
control.  He was also awarded entitlement to special monthly 
compensation.  In May 1995, the RO granted entitlement to 
special monthly compensation based on the need for aid and 
attendance.  A May 2001 VA examination revealed that the 
veteran was paralyzed and wheelchair-bound.  The diagnosis 
was paralysis.  In February 2002, the veteran was granted 
special monthly compensation based on the need for a higher 
level of regular aid and attendance.  In May 2004, the 
veteran was granted entitlement to specially adaptive 
housing.  

In May 2004, the RO denied entitlement to automobile and 
adaptive equipment, stating that eligibility for such 
benefits under 38 U.S.C. § 3902 is expressly limited to 
service-connected disabilities, not disabilities addressed 
under 38 U.S.C. § 1151.  At the time of this decision, the RO 
correctly interpreted 38 U.S.C. § 3902.  

However, a recent amendment to 38 U.S.C.A. § 1151 provides 
that an "1151 disability" shall be treated in the same 
manner as if it were a service-connected disability for 
purposes of Chapter 39, relating to automobiles and adaptive 
equipment.  See Veterans Benefits Improvement Act of 2004, 
Pub. L. No. 108-454, 118 Stat. 3598 (Dec. 10, 2004).

Accordingly, the Board finds that the evidence supports the 
claim and that, therefore, entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment is granted.




ORDER

Entitlement to allowance for automobile and other adaptive 
equipment is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


